 1                                 UNITED STATES DISTRICT COURT
 2                                NORTHERN DISTRICT OF CALIFORNIA
 3

 4 DIVA LIMOUSINE, LTD., individually and
   on behalf of all others similarly situated,
 5
                   Plaintiff,                           Case No. 3:18-cv-05546-EMC
 6

 7          v.
                                                        DECLARATION OF
 8 UBER TECHNOLOGIES, INC.; RASIER,                     STEVEN P. LEHOTSKY
   LLC; RASIER-CA, LLC; UBER USA, LLC;
 9 and UATC, LLC

10
                    Defendants.
11

12

13
                             DECLARATION OF STEVEN P. LEHOTSKY
14

15         I, Steven P. Lehotsky, declare based on personal knowledge as follows:

16         1.       I am the Senior Vice President and Chief Counsel of the U.S. Chamber Litigation

17 Center. I am over the age of 18 and suffer from no impairments that would prevent me from giving

18 a declaration.
19         2.       The Chamber of Commerce of the United States of America (the “Chamber of

20 Commerce”) is the world’s largest business federation, representing 300,000 direct members and

21 indirectly representing an underlying membership of more than three million U.S. businesses and

22 professional organizations of every size and in every economic sector and geographic region of the

23 country. The mission of the Chamber of Commerce is to advocate for the interests of the business

24 community, so that private employers may create jobs. An important function of the Chamber of

25 Commerce is to represent the interests of its members before Congress, the Executive Branch, and

26 the courts.

27         3.       The U.S. Chamber Litigation Center (“Litigation Center”) is a separately incorporated

28 non-profit affiliate of the Chamber of Commerce. The Litigation Center regularly files amicus briefs

     DECLARATION OF STEVEN P. LEHOTSKY
     CASE NO. 3:18-cv-05546-EMC
